          Case 1:15-cv-00871-SHS Document 347 Filed 05/21/19 Page 1 of 2




                                                    May 21, 2019
                                                                                                     Shari A. Brandt
                                                                                                       D 212.530.1874
By ECF                                                                                                  F 917.344.8874
                                                                                                   sbrandt@rkollp.com
The Honorable Sidney H. Stein
United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312

        Re:       Sonterra Capital Master Fund Ltd. v. Credit Suisse Group AG,
                  No. 15-cv-00871 (S.D.N.Y.)

Dear Judge Stein:

         We represent the Broker Defendants1 in the above-referenced litigation and write in
response to Plaintiffs’ May 15, 2019 letter to the Court regarding Fire & Police Pension Ass’n of
Colorado v. Bank of Montreal, 2019 WL 1344412 (S.D.N.Y. Mar. 14, 2019) (“CDOR”) (“May
15 Letter”). Dkt. 345. While purporting to respond to an April 5, 2019 supplemental authority
letter filed by the Bank Defendants (Dkt. 340), Plaintiffs (yet again) ignore the distinction
between the Bank Defendants and the Broker Defendants, referring instead to “Defendants” and
“Defendants’ letter.” Plaintiffs’ continued conflation of the differently situated defendants in
this action is improper. The sufficiency of Plaintiffs’ claims at the pleading stage must be
evaluated by the Court separately as to each specific defendant. See Mem. of Law in Supp. of
Broker Defs. Mot. to Dismiss (“Broker Defs. MTD”) (Dkt. 264) at 25-26, 61.

       Plaintiffs’ strategic imprecision and misrepresentation of what they actually alleged does
them no favors. Instead, it results in the same incorrect legal arguments that plagued their
opposition to the Broker Defendants’ motion to dismiss the Second Amended Class Action
Complaint (“SAC”). Dkt. 295, 297. For example, in arguing the inapplicability of the CDOR
decision to this case, Plaintiffs assert that “Defendants formed a conspiracy motivated by CHF
LIBOR-based derivatives trading profits” and “Defendants’ traders were in constant
communication to coordinate trading positions, enabling each to profit from their membership in
the conspiracy.” May 15 Letter at 2. None of this conduct, however, was alleged as to the
Broker Defendants, which did not employ any traders, did not trade in CHF LIBOR-based




1
  The Broker Defendants are TP ICAP plc, Tullett Prebon Americas Corp., Tullett Prebon (USA) Inc., Tullett
Prebon Financial Services LLC, Tullett Prebon (Europe) Limited, Cosmorex AG, ICAP Europe Limited, ICAP
Securities USA LLC, NEX Group plc, Intercapital Capital Markets LLC, Velcor SA, and Gottex Brokers SA.




      200 Liberty Street                 New York          Washington          London          WWW.RKOLLP.COM
      New York, New York 10281-1003
          Case 1:15-cv-00871-SHS Document 347 Filed 05/21/19 Page 2 of 2
Honorable Sidney H. Stein                                                                             Page 2
May 21, 2019




derivatives, and earned their profits based on commissions that were not tied to CHF LIBOR
rates.2 See Broker Defs. MTD (Dkt. 264) at 7-15.

        Plaintiffs’ arguments concerning the relevance of CDOR’s statute of limitations holding
are similarly inapposite to the Broker Defendants’ pending motion to dismiss. Plaintiffs’ claims
against the Broker Defendants were not filed until November 6, 2017 (and were not made
available to the Broker Defendants until January 2018), which was more than four years after
Plaintiffs received inquiry notice of potential interdealer broker involvement in the alleged CHF
LIBOR manipulation conspiracy. Broker Defs. MTD at 18-24. Thus, Plaintiffs’ contention in
their May 15 Letter that CDOR does not support dismissal of the SAC on statute of limitations
grounds because of the timing of certain regulatory settlements applies only to the Bank
Defendants’ motion. Plaintiffs’ claims against the Broker Defendants were untimely when filed
under any analysis. Id.

        With respect to the Broker Defendants, the Court should disregard Plaintiffs’ May 15
Letter in its entirety.

                                           Respectfully submitted,



                                           Shari A. Brandt


cc: Counsel of Record (by ECF)




2
  In an effort to buttress their jurisdictional arguments, Plaintiffs assert that “[t]raders from [certain Bank
Defendants] and brokers from [one Broker Defendant] travelled to New York to meet with [one Bank Defendant
trader] to discuss CHF LIBOR-based derivatives prices on numerous occasions.” May 15 Letter at 2. But the
paragraphs in the SAC to which Plaintiffs cite have nothing to do with the Broker Defendant referenced in their
letter. See SAC ¶¶ 172-73. Moreover, as explained in the Broker Defendants’ Motion to Dismiss, the
communications cited in the SAC indicate, at most, only a few generic business meetings in New York. See Broker
Defs. MTD at 14, 64. None of these communications suggest that CHF LIBOR manipulation was discussed with
brokers during those meetings. Id. at 38.
